Citation Nr: 0530943	
Decision Date: 11/17/05    Archive Date: 11/30/05	

DOCKET NO.  04-02 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
back injury with traumatic arthritis of the lumbar spine, 
currently evaluated at 40 percent. 

2.  Entitlement to an increased evaluation for residuals of a 
back injury with traumatic arthritis of the thoracic spine, 
currently evaluated at 10 percent.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and the veteran's local veterans service officer


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, that denied the benefits sought on appeal.  
(The veteran's claim file was transferred to the jurisdiction 
of the RO in Cleveland, Ohio, for expedited processing and 
was then returned to the RO in St. Petersburg, Florida.)  The 
veteran, who had active service from May 1943 to November 
1945, appealed that decision to the BVA, and the case was 
referred to the Board for appellate review.  

In September 2005, the veteran and a local veterans service 
testified at a personal hearing before the undersigned 
sitting at the RO.  A transcript of that hearing is 
associated with the claims folder.  Pursuant to 38 U.S.C.A. 
§ 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2005), the 
undersigned granted a motion for advancement on the docket in 
this case due the veteran's advanced age.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's lumbar spine manifests pain and limitation 
of motion that is the equivalent of unfavorable ankylosis of 
the lumbar spine.

3.  The veteran's thoracic spine is not ankylosed and is not 
productive of pain and limitation of motion that is the 
equivalent of ankylosis.


4.  The veteran is not shown to have symptomatology 
reflective of pronounced intervertebral disc syndrome, or 
intervertebral disc syndrome productive of incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  

5.  The veteran does not have ankylosis of the entire spine.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 50 percent evaluation, but 
not higher, for residuals of a back injury with traumatic 
arthritis of the lumbar spine have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 5010-5292-5289 
(2002 & 2005).

2.  The schedular criteria for an evaluation in excess of 
10 percent for residuals of a back injury with traumatic 
arthritis of the thoracic spine have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 5010-
5291 (2002 & 2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2004).

In this regard, the Board acknowledges that the veteran was 
not informed of the substance of the VCAA in connection with 
his claims for increased evaluations for 



his service-connected back disabilities as required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  However, the 
Board finds that the notification and assistance obligations 
of the VCAA have been satisfied and that the Board can 
proceed with appellate review.  

The Board observes that the Statement of the Case issued in 
connection with this appeal pointed to a letter dated on 
April 4, 2002, as advising the veteran of the provisions of 
38 C.F.R. § 3.159, the regulation enacted by the VA to 
implement the VCAA.  However, a review of that letter 
indicates that letter was provided to the veteran in 
connection with his claim for service connection for 
intervertebral disc syndrome, rather than his claim for 
increased evaluations for his service-connected back 
disabilities.  Nevertheless, the veteran was informed of the 
substance of the VCAA in the Statement of the Case, as well 
as the schedular criteria from the Schedule for Rating 
Disabilities that needed to be satisfied in order to warrant 
higher evaluations for the his back disabilities.  The 
Statement of the Case effectively satisfied the notification 
requirements of the VCAA by:  (1) Informing the veteran about 
the information and evidence not of record that was necessary 
to substantiate the claim; (2) informing the veteran about 
the information and evidence the VA would seek to provide; 
(3) informing the veteran about the information and evidence 
he was expected to provide; and (4) requesting the veteran 
provide any evidence in his possession that pertains to his 
claim.  

The Board acknowledges that the Statement of the Case which 
provided notice of the VCAA to the veteran was provided to 
him after the initial unfavorable decision in this case.  
However, in a case involving the timing of the VCAA notice, 
the United States Court of Appeals for Veterans Claims has 
held that in such situations the veteran has a right to a 
VCAA content-complying notice and proper subsequent VA 
process.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Following the issuance of the Statement of the Case and the 
veteran filing a Substantive Appeal, the RO reviewed the 
veteran's claim prior to certification of the appeal to the 
Board and continued the denial of the benefits sought.  The 
Board also notes that the veteran and his representative have 
not argued that any error or deficiency in the VCAA notice 
has prejudiced him in the adjudication of his claim.  See 
Mayfield v. 



Nicholson, 19 Vet. App. 103 (2005).  Therefore, under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The VA also has an obligation to assist the veteran in 
developing the facts pertinent to his claim.  In this regard, 
the veteran's service medical records were previously 
obtained and are associated with the claims file.  In 
addition, private and VA medical records identified by the 
veteran have been obtained.  The veteran was also afforded a 
VA examination in order to assess the severity of his 
service-connected back disabilities, and he presented 
testimony at a hearing before the BVA at the RO.  The veteran 
and his representative have not made the RO or the Board 
aware of any additional evidence that needs to be obtained in 
order to fairly decide the veteran's claims.  In this regard, 
at the veteran's hearing he testified that he had provided 
all records of treatment from private physicians and 
confirmed that he had only been seen in one VA medical 
facility for treatment, records which the Board observes are 
associated with the claims file.  Therefore, the Board finds 
that all relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and 
that the case is ready for appellate review.  

Historically, a rating decision dated in December 1945 
granted service connection for pain in the upper back that 
was rated as sacro-illac weakness.  A 10 percent evaluation 
was assigned at that time.  A rating decision dated in July 
1948 reduced the evaluation to noncompensable.  That rating 
remained in effect until a rating decision dated in July 1998 
increased the noncompensable evaluation to 20 percent.  That 
rating decision also recharacterized the veteran's disability 
as residuals of an injury to the back with traumatic 
arthritis of the lumbar and thoracic spine and evaluated the 
disability under Diagnostic Code 5010-5292.  In December 
2000, a rating decision separated the lumbar and thoracic 
spine components of the veteran's disability and assigned a 
40 percent evaluation for residuals of a back injury of the 
lumbar spine with traumatic arthritis, and a 10 percent 
evaluation for residuals of a back injury of the thoracic 
spine with traumatic arthritis.  The veteran now 



essentially contends that the current evaluations assigned 
for his lumbar and thoracic spine disabilities do not 
accurately reflect the severity of those disabilities.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set for the in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when assigning a disability 
evaluation, 38 C.F.R. § 4.1, where service connection has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown.  In 
addition, in evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement and weakness.  
38 C.F.R. §§ 4.4, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).  

At the time the veteran filed his claim for an increased 
evaluations in February 2002 he was in receipt of a 40 
percent evaluation for the residual of his back injury with 
traumatic arthritis of the lumbar spine, and a 10 percent 
evaluation for residual of his back injury with traumatic 
arthritis of the thoracic spine.  Both disabilities were 
assigned evaluations based on the degree of limitation of 
motion present in each segment of the spine.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010, 5291 and 5292.  Those 
evaluations represented the highest evaluation available 
under those Diagnostic Codes for limitation of motion of the 
lumbar and thoracic spine.  




Other potentially applicable Diagnostic Codes for the lumbar 
spine are Diagnostic Code 5289 for ankylosis of the lumbar 
spine and Diagnostic Code 5293 for intervertebral disc 
syndrome.  More specifically, under Diagnostic Code 5289, a 
40 percent evaluation is for assignment for favorable 
ankylosis of the lumbar spine and a 50 percent evaluation for 
unfavorable ankylosis of the lumbar spine.  Under Diagnostic 
Code 5293, a 40 percent evaluation is for assignment for 
severe intervertebral disc syndrome with recurring attacks, 
with intermittent relief, and a 60 percent evaluation for 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.

As for the thoracic spine, as indicated above, the currently 
assigned 10 percent evaluation represents the highest 
evaluation assignable under Diagnostic Code 5291.  Other 
potentially applicable Diagnostic Codes for the thoracic or 
dorsal spine are Diagnostic Code 5288 for ankylosis of the 
dorsal spine, and Diagnostic Code 5293 for intervertebral 
disc syndrome.  Under Diagnostic Code 5288, a 20 percent 
evaluation is for assignment for favorable ankylosis and a 30 
percent evaluation for unfavorable ankylosis of the dorsal 
spine.  Under Diagnostic Code 5293, the next evaluation in 
excess of 10 percent is a 20 percent evaluation for moderate 
intervertebral disc syndrome with recurring attacks, and a 40 
percent evaluation is for assignment for severe 
intervertebral disc syndrome with recurring attacks, with 
intermittent relief.

The Board observes that effective September 23, 2002, the 
schedular criteria used to evaluate intervertebral disc 
syndrome were amended, and effective September 26, 2003 the 
schedular criteria used to evaluate the spine were revised 
and amended.  The 2002 changes to Diagnostic Code 5293 for 
intervertebral disc syndrome provided that a 20 percent 
evaluation was for assignment with incapacitating episodes 
having a total duration of at least 2 weeks, but less than 4 
weeks during the past 12 months.  A 40 percent evaluation was 
for incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months.  Finally, a 60 percent evaluation was for 
incapacitating episodes having a total 



duration of at least 6 weeks during the past 12 months.  
Notes following the amended Diagnostic Code 5293 advise that 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

The changes effect September 26, 2003, provides for a General 
Rating Formula for Diseases and Injuries of the Spine that 
assign evaluations with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
Under this formula, a 10 percent evaluation is warranted when 
forward flexion of the thoracolumbar spine is greater than 60 
degrees but not greater than 85 degrees; or combined range of 
motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or vertebral body fracture with loss 
of 50 percent or more of the height.  A 20 percent evaluation 
is warranted when forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.

Higher evaluations under General Rating Formula for Diseases 
and Injuries of the Spine provide for a 40 percent evaluation 
when forward flexion of the thoracolumbar spine is 30 degrees 
or less; or favorable ankylosis of the entire thoracolumbar 
spine.  Lastly, a 50 percent evaluation is for assignment for 
unfavorable ankylosis of the entire thoracolumbar spine and a 
100 percent evaluation for unfavorable ankylosis of the 
entire spine.

At the outset of the Board's analysis, the Board notes that 
the veteran initiated his claim for an increased evaluation 
by requesting that his disability designation be changed from 
residuals of a back injury with traumatic arthritis of the 
lumbar and thoracic spine to intervertebral disc syndrome.  
While the RO did not formally adjudicate the veteran's 
request, essentially a claim for service connection for 
intervertebral disc syndrome, the Board notes that the RO 
considered higher 



evaluations for the veteran's disability under Diagnostic 
Code 5293 for intervertebral disc syndrome.  Thus, the RO 
made no attempt to differentiate symptomatology associated 
with the veteran's lumbar and thoracic spine to the variously 
diagnosed back disorders, and considered all complaints and 
clinical findings related to the veteran's lumbar and 
thoracic spine.  The Board will do so too.  See Mittleinder 
v. West, 11 Vet. App. 181 (1998).  Thus, the veteran is not 
prejudiced by the RO not formally adjudicating his claim to 
reclassify his service-connected disability as intervertebral 
disc syndrome since that schedular criteria is being 
considered in evaluating the severity of the veteran's 
disability.  

The evidence for consideration includes private and VA 
medical records.  While the private and VA medical records 
document complaints associated with the veteran's 
service-connected disabilities, those treatment records 
contain little in the way of specific clinical findings 
needed to evaluate the veteran's service-connected 
disabilities under the various diagnostic codes set forth 
above.  As such, the report of the comprehensive VA 
examination performed in April 2002 provides the best 
evidence for evaluating the severity of the veteran's 
service-connected disabilities.

The report of the VA examination shows the veteran related 
that after his service injury in which a tree fell on him he 
experienced back pain since that injury but that his 
condition had become worse.  The veteran indicated that he 
had four epidurals on four separate occasions that only 
provided temporary relief.  Diagnoses recorded included 
spinal stenosis and degenerative disc disease of the lumbar 
spine.  The examiner noted that the veteran underwent 
bilateral hip replacements, on the left 10 years earlier and 
on the right 5 years earlier.  It was noted that the veteran 
utilized a cane for ambulation.  The veteran was noted to be 
unsteady on his feet and that he had back pain.  While the 
veteran was not employed, the examiner indicated that the 
veteran was past the age of employment.  The examiner stated 
that the veteran's condition was affecting his activities of 
daily living and that he had difficulty ambulating, putting 
on his clothes, doing the slightest bending or manipulation 
in the house.  




Physical examination of the back showed the veteran had 
paralumbar spasm.  Range of motion of the back was only 30 
degrees of flexion, 5 degrees of right and left bending and 
zero degrees of extension.  Deep tendon reflexes were one 
plus in the knees and ankles and the veteran had a positive 
straight leg raising test on the right and left at 20 
degrees.  There were no sensory deficits and no specific 
weakness in the lower extremity.  Good gluteal tone was 
noted.  The diagnosis following the examination was 
degenerative arthritis of the thoracic and lumbar spine with 
spinal stenosis and myositis.  Following the examination the 
examiner commented that the veteran did experience pain on 
motion that stopped him from any motion more than 30 degrees 
of flexion of the back.  The examiner noted there was easy 
fatigability of the back and there was weakness of the 
musculature of the back.  He stated that any flare up of pain 
would cause an increase in the veteran's impairment.  

Based on this record, the Board is of the opinion that the 
veteran's lumbar spine disability is more severe than 
currently evaluated, but that the thoracic spine disability 
is accurately evaluated.  With respect to the veteran's 
lumbar spine, the Board notes that the veteran is currently 
in receipt of the highest evaluation based on limitation of 
motion for the lumbar spine.  While higher evaluations are 
provided for ankylosis of the lumbar spine under Diagnostic 
Code 5289 and for intervertebral disc syndrome under 
Diagnostic Code 5293, the Board finds that a higher 
evaluation under Diagnostic Code 5293 is not warranted under 
any of the criteria set forth above.  In this regard, the 
recent VA examination showed little in the way of abnormal 
objective neurological findings, and the Board notes that at 
the time of the most recent VA examination the veteran's deep 
tendon reflexes were present, there was no sensory deficit 
and there was no specific weakness in the lower extremity.  
Similarly, the treatment records accumulated in connection 
with the veteran's claim do not demonstrate any 
incapacitating episodes, defined as bedrest prescribed by a 
physician along with treatment by a physician.  Therefore, 
the Board concludes that a higher evaluation for the 
veteran's back under Diagnostic Code 5293 is not warranted 
based on the schedular criteria in effect at the time he 
filed his claim or the revised criteria that were effective 
in September 2002 and September 2003.  

However, the Board finds that the veteran's limitation of 
lumbar spine motion, while not specifically characterized as 
ankylosis of the lumbar spine, more nearly approximates the 
functional equivalent of ankylosis.  In this regard, motion 
of the veteran's back was described as significantly limited, 
with only 30 degrees of forward flexion, zero degrees of 
extension and only 5 degrees of right and lateral bending.  
More significantly, the examiner indicated that there was 
weakness of the musculature in the back, and indicated that 
any flare up of pain would cause an increase in the veteran's 
impairment, impairment which is already significantly limited 
in terms of motion.  While the examiner did not specify the 
degree of additional impairment of the veteran's back during 
flare ups of pain, the Board notes that a 40 percent 
evaluation is for assignment not only for severe limitation 
of lumbar spine motion, but also for favorable ankylosis of 
the spine.  Therefore, since the recent VA examination 
indicated that the veteran had severe limitation of motion 
with additional limitations during flare ups of pain the 
Board concludes that the additional impairment would be the 
equivalent of unfavorable ankylosis of the lumbar spine.  See 
38 C.F.R. §§ 4.4, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Therefore, resolving any reasonable doubt in the 
veteran's favor, the Board concludes that a 50 percent 
evaluation is warranted for residuals of a back injury with 
traumatic arthritis of the lumbar spine.  

Higher evaluations for the lumbar spine are not provided in 
the Schedule for Rating Disabilities in effect at the time 
the veteran filed his claim for an increased evaluation in 
2002 unless his disability was characterized as residuals of 
a fractured vertebra.  Suffice it to note that the veteran 
has never been diagnosed as having a fracture of the lumbar 
spine.  Higher evaluations are also provided under the 
General Rating Formula for Diseases and Injuries of the Spine 
that went into effect in December 2003, but the Board notes 
that a 50 percent evaluation assigned by this decision is for 
assignment for unfavorable ankylosis of the entire 
thoracolumbar spine and a 100 percent evaluation is for 
assignment with evidence of unfavorable ankylosis of the 
entire spine.  Since the veteran's disability does not 
involve his entire spine, a higher evaluation for the 
veteran's lumbar spine is not warranted.




With respect to the veteran's thoracic spine, the Board notes 
that the most recent schedular criteria that went into effect 
in September 2003 provide for evaluations based on movement 
of the thoracic and lumbar spine as one unit, and therefore, 
as of September 26, 2003, the Schedule for Rating 
Disabilities did not provide for separate evaluations for the 
lumbar and thoracic spine.  As such, a higher evaluation for 
the veteran's thoracic spine disability would not be 
permitted from September 26, 2003.  Prior to that date, 
higher evaluations could be assigned for ankylosis of the 
thoracic spine or for intervertebral disc syndrome.  

But as with the analysis for intervertebral disc syndrome set 
forth above, the recent VA examination contained little in 
the way of abnormal neurological findings reflective of 
significant impairment from the degenerative disc disease.  
As noted above, deep tendon reflexes were present and there 
was no sensory deficit or specific weakness in the lower 
extremity.  Thus, the Board concludes that a higher 
evaluation for the veteran's thoracic spine disability under 
Diagnostic Code 5293 is not warranted.  Similarly, there are 
no clinical findings that would lead the Board to believe 
that the veteran has actual ankylosis of the thoracic spine 
or a limitation of motion of the thoracic spine that would be 
commensurate with favorable or unfavorable ankylosis.  In the 
absence of such clinical findings, the Board concludes that a 
higher evaluation for residuals of a back injury with 
traumatic arthritis of the thoracic spine is not warranted.  

In reaching these decisions, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations had been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for assignment of an extraschedular evaluation pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).


ORDER

Subject to the provisions governing the award of monetary 
benefits, a 50 percent evaluation for residuals of a back 
injury with traumatic arthritis of the lumbar spine is 
granted.

The criteria for an evaluation in excess of 10 percent for 
residuals of a back injury with traumatic arthritis of the 
thoracic spine is denied.  



	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


